     Case 2:18-cv-01180 Document 74 Filed 05/27/20 Page 1 of 19 PageID #: 725



                      UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON

MELVIN D. POWELL, individually and
as attorney in fact for SHANNON
SNODGRASS, CONSTANCE S. GOLDEN, CHRIS
CORBITT, LARRY CORBITT, JOHN DENNIS,
DEBBIE DENNIS; JACOB and BRANDY MIRACLE;
TYLER W. SNODGRASS; DANIEL and REGINA
WILEY; MARK A. and MARYBETH PETERS;
BRIAN and BETHANY PORTER; DONALD and
GINA MILLER; JOHN W., JR. and
REBECCA ALKIRE; DINAH K. VASS; UNION
WILLIAMS PUBLIC SERVICE DISTRICT;
BRIDGETT O. MARQUIS; DAVID W. and
JANET L. CORBITT; ANDREW J. STATLER;
NICKI YOUNG; NANCY J. and CHARLES R.
WILLIAMS, as trustees of WILLIAMS
FAMILY TRUST; JONATHAN JAY MULLENIX;
WOOD COUNTY COMMISSION, Attn: Marty Seufer;
PEARL O. GRAHAM; CHARLES R. and NANCY
WILLIAMS; GARY E., JR. and KAYLA D. OATES;
RANDALL L. SAUNDERS; JERRY and EMILY
PERKINS; DEWAYNE PARSONS; STEVEN C.
and GLORIA J. HALL; and JAMES DAVID
and KIMBERLY RUTH ARNOLD,

            Plaintiffs,

v.                                       Civil Action No. 2:18-cv-01180

CSX TRANSPORTATION, INC.,

            Defendant.


                       MEMORANDUM OPINION AND ORDER
    Case 2:18-cv-01180 Document 74 Filed 05/27/20 Page 2 of 19 PageID #: 726



           Pending are the motion for summary judgment filed by the

plaintiffs1 on August 1, 2019, and the motion for summary judgment

filed by the defendant, CSX Transportation, Inc. (“CSXT”), on

August 2, 2019.


           The motions address the two major issues in this case:

(1) The plaintiffs contend, and CSXT denies, that plaintiffs hold

the right to a railroad crossing serving their properties that was

reserved by the predecessors in title to both the plaintiffs and

CSXT; and (2) CSXT contends, and the plaintiffs deny, that it is

entitled to close the crossing for safety reasons regardless of

who prevails on the first issue.


                               I.    Background


           This case concerns the removal and closing by CSXT of a

railroad crossing on Princess Lane in Wood County, West Virginia.

Compl. ¶¶ 4, 6.    By agreement dated February 21, 1883, R.S. and

Mary Corbitt conveyed a right of way on their property to Ohio

River Railroad Company for the construction and operation of a

railroad (“1883 deed”).2      Compl. ¶ 1; Def.’s Mot. Summ. J., ECF



1 The term “plaintiffs” throughout this memorandum opinion and
order refers to the original plaintiffs in the case that filed the
motion for summary judgment at issue herein -- Melvin D. Powell,
Shannon Snodgrass, Constance S. Golden, Chris Corbitt, Larry
Corbitt, John Dennis, and Debbie Dennis.
2 The instrument is labeled an agreement.  It is by its terms a
deed in which the Corbitts grant and convey a 50-foot right of way

                                      2
   Case 2:18-cv-01180 Document 74 Filed 05/27/20 Page 3 of 19 PageID #: 727



No. 34, Ex. E (“Def.’s Mot.”).      The plaintiffs have a chain of

title back to R.S. and Mary Corbitt.        Pls.’ Mot. Summ. J., ECF No.

33, Ex. 10 (“Pls.’ Mot.”); Pls.’ Resp. in Opp’n, ECF No. 39, ¶ 2

(“Pls.’ Resp.”).    Ohio River Railroad Company is CSXT’s

predecessor-in-interest.     Def.’s Mem. of Law in Supp. of its Mot.

for Summ J. 5, ECF No. 35 (“Def.’s Mem.”).


          The 1883 deed specifies the grant of the right of way

and the obligations of the parties, as follows:

     [S]aid Rail Road Company will make a good crossing over said
     Road on said land at some point to be designated by said
     parties of the first part, and will build and keep in repair
     cattle stops at the point where said Road enters upon said
     land as well as at the division fence near the Barn on said
     land if required. The said parties of the first part do
     hereby grant and convey unto the Ohio River Rail Road Company
     the full and free right of way of the width of fifty feet for
     the Road of said Company in, upon, and through the lands of
     the said R.S. Corbitt & Mary Corbitt, known as the Parker
     Farm. Said right of way designates substantially as follows
     to wit: Being the line of road as surveyed and corrected by
     Engineer Andrews July 24, 1883. Which right of way is hereby
     granted and conveyed for the construction, building, and use
     of the Road of the said Company and the said parties of the
     first part hereby release to the said Company all damages and
     claims for damages which may in any way be sustained by
     reason of the construction in building of said Company’s
     Road, and the said –———3 do also hereby covenant and agree to
     execute, and acknowledge in due form of law, when required by
     said Company, a deed conveying to said Company in fee simple
     the said land herein before described. It is understood and
     agreed by the parties to this agreement that said Rail Road
     Company shall build a good and substantial fence along the
     South line of said Road across said farm. It is understood
     and agreed that said Rail Road Company shall have and

across their property. Consequently, the court, as do the
parties, refer to the instrument as a deed.
3 So in original.


                                     3
   Case 2:18-cv-01180 Document 74 Filed 05/27/20 Page 4 of 19 PageID #: 728



     maintain a Flag Station where said Road crosses James Lane,
     where at least one train, each way, each day, shall stop upon
     being flaged [sic] for the convenience of said parties of the
     first part.

Pls.’ Mot., Ex. 1 (emphasis added).


           CSXT, without any evidence to support it, contends that

the Corbitts selected, as the “good crossing,” the crossing

provided for James Lane, a public road.        The plaintiffs insist

that the “good crossing” is what is now called Princess Lane.


           On June 1, 1894, Mary Corbitt conveyed to her son,

Samuel T. Corbitt, the land which contains what is known (since

about 2000) as the Princess Lane crossing.         Pls.’ Mot., Ex. 6, 7.

The land containing the James Lane crossing was conveyed to Rufus

Corbitt.   Pls.’ Mot., Ex. 7.


           The James Lane referred to in the 1883 deed between the

Corbitts and the Ohio River Railroad is conceded by the parties to

be a public road.    Pls.’ Mot. 2; Def.’s Resp. in Opp’n to Pls.’

Mot. for Summ. J. 6, ECF No. 37 (“Def.’s Resp.”).          In 1886, the

Atlas of Wood County designates James Lane as “Turnpike,” and in

the limited portion of Wood County reflected in the excerpt of the

Atlas filed herein, shows it running from what is designated as

“BOREMAN P.O.” to “VALLEY MILLS P.O.” and on ultimately to the

Corbitt property where it crosses the railroad and then runs east

through the community of Waverly and beyond.         Pls.’ Mot., Ex. 8.


                                     4
     Case 2:18-cv-01180 Document 74 Filed 05/27/20 Page 5 of 19 PageID #: 729



            The 1911-1914 survey, which is a map by the Ohio River

Board of Engineers on Locks and Dams, depicts James Lane, where it

crosses the railroad, as bordering the westerly line of Rufus

Corbett.4    Pls.’ Mot., Ex. 9.      That survey also reflects an

unnamed road as bordering the easterly line of Rufus Corbett,

which is the division line of his property with that designated as

being the property of R. N. Corbett (shown as S. P. Corbett on the

1918 map noted next below).        Pls.’ Mot., Ex. 9.      That unnamed road

is depicted as running parallel with James Lane and is in the

vicinity of what is now Princess Lane.          Pls.’ Mot., Ex. 9.      Just

to the east of R. N. Corbett is shown the Sharp property on which

there is another road that runs parallel with the other two roads

just noted and, at Sharp’s division line with the McKinney

property, also crosses the railroad.          Pls.’ Mot., Ex. 9.      The

Sharp deed, as with still others for nearby properties, contained

a provision for “a good crossing.”         J. P. Sharp Deed, Pls.’ Mot.,

Ex. 4; McKinney Deed, Pls.’ Mot., Ex. 5, at 24; Miller Deed, Pls.’

Mot., Ex. 5, at 26; Roloton Deed, Pls.’ Mot., Ex. 5, at 29; Sioson

Deed, Pls.’ Mot., Ex. 5, at 31.         The private crossing constructed

from the J. P. Sharp Deed, shown on the 1918 map next below as a




4   The 1911-1914 survey map uses the spelling “Corbett.”

                                       5
    Case 2:18-cv-01180 Document 74 Filed 05/27/20 Page 6 of 19 PageID #: 730



“Farm Crossing,” still exists today.5        Photograph of James Sharp’s

Crossing, Pls.’ Mot., Ex. 15.6


           CSXT has supplied the 1918 “Right-of-Way and Track Map”

of the Baltimore and Ohio Railroad Company (the predecessor

railroad of CSXT).     On that map, James Lane is designated “James

Lane County Road.”     Def.’s Mot., Ex. F.      It is located as running

through the Rufus Corbett7 property, on whose easterly border is

shown an unnamed road that crosses the railroad tracks and is

designated “Private Rd. Xing,” matching the location of Princess

Lane.   Def.’s Mot. Ex. F.

           CSXT states that the Right-of-Way and Track Map is

“constantly updated to be in compliance with the law,” so the “map

itself does not reflect what the area looked like in 1918.”

Def.’s Sur-Reply 8 n.10, ECF No. 57.         That conclusion is

unwarranted.    The map includes what the area looked like in 1918,

together with a number of additions.         These additions consist of

two groups.    One group is of three additions, each found in block

form, two of which are noted in the lower left corner of the map



5 The court is not provided with evidence as to whether the other
private crossings listed previously still exist today.
6 The photographs in Exhibit 15 are not dated.  However, the
photographs appear to be taken after May 10, 2018, because the
Princess Lane crossing is closed and barricaded in the
photographs.
7 The 1918 “Right of Way and Track Map” also uses the spelling

“Corbett.”

                                      6
   Case 2:18-cv-01180 Document 74 Filed 05/27/20 Page 7 of 19 PageID #: 731



where there is shown the year followed by a brief description of

the addition which may be tersely stated as set forth

parenthetically below:

          1927 (Lahew 12” drain)
          1930 (steel tank replacement)

The third one in block form is found at the end of a graph in the

upper portion of the map where there is set forth reference to

each of the fifteen 1883 deeds, as well as two 1912 deeds and one

1913 deed, by which the railroad initially acquired the property

shown on the map; the third one being shown thereon as the

nineteenth deed, dated 1924 and recorded 1927, noted as Lahew

“Perpetual right of way for drain.”

          The second group is located in the lower right corner of

the map and is in chart form entitled “REVISED TO,” and

immediately below which there is a ladder of slots in which to

enter the date each revision is noted as having taken place.

There are 14 such dates running from 1922 to 1959.          The revisions

are not stated.

          It is noted that, under the blocks for the two 1927 and

1930 additions, there has been added, “Continued on typed list.”

The typed list has not been furnished by CSXT.          The only other

additions consist of scattered markings in red on the face of the

map that denote utilities or the like.




                                     7
    Case 2:18-cv-01180 Document 74 Filed 05/27/20 Page 8 of 19 PageID #: 732



           The “Private Rd. Xing” appears to be one of the original

entries on the map, though it is possible that it may have come

later.

           James Lane is again shown on the United States

Geological Survey (“USGS”) map of 1927 along with what appears to

be a parallel road -- Princess Lane -- crossing the railroad in

the vicinity of the division line between Rufus Corbitt and S. P.

Corbitt (shown as R. N. Corbett on the 1911-1914 survey above).8

Pls.’ Mot., Ex. 13.


           In 2018, both the James Lane crossing and the Princess

Lane crossing provided access to some twenty-two homes.            Pls.’

Mot. 3.   On May 10, 2018, CSXT removed the at-grade railroad

crossing at Princess Lane, barricaded the crossing from both ends,

and removed the Princess Lane street sign.          Def.’s Mem. 2; Compl.

¶ 4.   Plaintiffs assert that the Princess Lane crossing was taken

out without notice to the plaintiffs.         Compl. ¶ 4.    CSXT asserts

that it provided notice to what it contends was the only known

user of the Princess Lane crossing, Union Williams Public Service




8 The plaintiffs note that the current tax map of the properties
also shows the Princess Lane crossing. Pls.’ Mot. 7. A
disclaimer on the map states that “[t]his product was developed
for taxation purposes and is therefore not suitable for legal,
engineering, or surveying purposes.” Pls.’ Mot, Ex. 12.

                                      8
   Case 2:18-cv-01180 Document 74 Filed 05/27/20 Page 9 of 19 PageID #: 733



District, who offered no objections.         Def.’s Mot., Ex. B; Def.’s

Mem. 3-4.


            CSXT claims it removed the Princess Lane crossing “as

part of an initiative designed to enhance safety at public and

private at-grade crossings throughout CSXT’s system” by

eliminating “duplicative at-grade highway-rail crossings” and

“diverting traffic to existing crossings, where possible.”            Def.’s

Mem. 2.   CSXT asserts that it determined that the Princess Lane

crossing was rarely used, that there was no deeded right to the

Princess Lane crossing, and that the James Lane crossing could

properly service the area in question.         Id. at 3.    Since the

closing of the Princess Lane crossing, CSXT says that the

plaintiffs have been able to access their property “via the James

Lane Crossing without incident.”         Id. at 2 n.3.    On the other

hand, the plaintiffs insist that the Princess Lane crossing

removal creates a safety issue by delaying access to emergency

vehicles and blocking access to plaintiffs’ properties and the

sewer lift station during flooding or accidents at the James Lane

crossing.    Pls.’ Mot. 7-8; Pls.’ Mot., Ex. 16.


            Plaintiffs filed this action in the Circuit Court of

Wood County on July 2, 2018, claiming that removing the crossing

constituted a breach of contract.        Compl. ¶ 4.     They seek

injunctive relief in the form of “immediate, temporary, and

                                     9
   Case 2:18-cv-01180 Document 74 Filed 05/27/20 Page 10 of 19 PageID #: 734



permanent installation and maintenance of the Princess Lane

railroad crossing by the Defendant at its expense,” as well as an

award of “actual damages, punitive damages, and their costs and

attorney fees.”    Compl., at p.4.


           CSXT removed the action to federal court on July 24,

2018, pursuant to diversity jurisdiction.         The plaintiffs’ motion

to remand was denied.


           Both parties filed a motion for summary judgment,

seeking judgment as a matter of law.


                          II.   Standard of Review


           Summary judgment is appropriate only “if the movant

shows that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.”            Fed. R.

Civ. P. 56(a).    “Material” facts are those necessary to establish

the elements of a party’s cause of action.         Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986); see also News & Observer

Publ’g Co. v. Raleigh-Durham Airport Auth., 597 F.3d 570, 576 (4th

Cir. 2010).   A “genuine” dispute of material fact exists if, in

viewing the record and all reasonable inferences drawn therefrom

in a light most favorable to the non-moving party, a reasonable

fact-finder could return a verdict for the non-moving party.

Anderson, 477 U.S. at 248.


                                     10
   Case 2:18-cv-01180 Document 74 Filed 05/27/20 Page 11 of 19 PageID #: 735



            Inferences that are “drawn from the underlying facts . .

. must be viewed in the light most favorable to the party opposing

the motion.”     United States v. Diebold, Inc., 369 U.S. 654, 655

(1962).   A party is entitled to summary judgment if the record, as

a whole, could not lead a rational trier of fact to find for the

non-moving party.     Williams v. Griffin, 952 F.2d 820, 823 (4th

Cir. 1991).    Conversely, summary judgment is inappropriate if the

evidence is sufficient for a reasonable fact-finder to return a

verdict in favor of the non-moving party.         Anderson, 477 U.S. at

248.


                               III. Discussion


  A. The Crossing


            Regarding the interpretation of the 1883 deed, both

parties claim that the deed is unambiguous.         The plaintiffs claim

that like the 1883 deed, two separate deeds between the Corbitts

and the Ohio River Railroad Company for different properties

mention a designated crossing in one section of the deed and

requirements for public road crossings in a different section of

the deed.     Pls.’ Mot. 2-3; Pls.’ Mot., Ex. 3.       Further, the

plaintiffs argue that landowners in the surrounding area have

deeds with the railroad company containing similar language, which

grant a designated crossing over the rail line.          Pls.’ Mot. 3;



                                     11
     Case 2:18-cv-01180 Document 74 Filed 05/27/20 Page 12 of 19 PageID #: 736



Pls.’ Mot., Ex. 4, 5.       Based on the aforementioned deeds, the

plaintiffs argue that the Princess Lane crossing is the designated

private crossing in the 1883 deed.          Pls.’ Mot. 2.     The plaintiffs

also contend that the James Lane crossing is mentioned separately

in the 1883 deed to reference the requirement for a public road

crossing, Pls.’ Mot. 2-3, 5; perhaps so, but specifically, James

Lane is mentioned as the spot at which the grantors reserved the

right to flag down the train once each way each day.             The

plaintiffs further claim that the 1883 deed mentions two crossings

because James Lane was already a public road at the time the

railroad was being constructed, requiring the railroad to

construct a crossing at James Lane by law.9           Pls.’ Resp. ¶ 1.


             CSXT argues that “a good crossing,” as used in the 1883

deed, means only one crossing was contemplated by that agreement.

Def.’s Mem. 9, 11.       As earlier noted, CSXT, without any supporting

evidence, argues that R.S. and Mary Corbitt, the makers of the

1883 deed, designated James Lane as that crossing.


             The plaintiffs offer the alternative argument that if

the deed is ambiguous, the extrinsic evidence shows that Princess

Lane is the designated crossing under the deed.             See Pls.’ Mot. 5-

6.    They point to two maps of the area that depict, plaintiffs




9   The plaintiffs do not cite the referenced law.

                                       12
   Case 2:18-cv-01180 Document 74 Filed 05/27/20 Page 13 of 19 PageID #: 737



say, Princess Lane and the Princess Lane crossing –- the 1911-1914

survey by the Ohio River Board of Engineers on Locks and Dams and

the USGS map from 1927.      Pls.’ Mot. 6-7.


           CSXT claims that the plaintiffs have not produced any

evidence that the James Lane crossing is not the crossing

designated by the Corbitts.      Def.’s Mem. 12.      Additionally, CSXT

points to the following extrinsic evidence to argue that James

Lane is the designated crossing in the 1883 deed: (1) a 1978 deed,

conveying land originally owned by R.S. and Mary Corbitt, from

Stanley N. Vaughan, Sr. and Rowena L. Vaughan to Stanley N.

Vaughan, Jr. and Kathleen W. Vaughan (“Vaughan deed”), from which,

CSXT claims, it may be inferred that James Lane was the Corbitt’s

designated crossing under the 1883 deed, (2) the 1918 “Right-of-

Way and Track Map” of the Baltimore and Ohio Railroad Company that

CSXT claims establishes James Lane as the primary designated

crossing for the plaintiffs’ properties, (3) the use of James Lane

by the plaintiffs and the public for access to the north side of

CSXT’s rail line, and (4) subsequent deeds in the area that refer

to the James Lane crossing as a delineation point.           Def.’s Mem.,

Ex. G; Def.’s Mem. 6, 12; Def.’s Resp. 6.


           The extrinsic evidence that CSXT relies upon is

unhelpful in determining the designated crossing in the 1883 deed.

First, there is no basis for the inference CSXT would draw from

                                     13
   Case 2:18-cv-01180 Document 74 Filed 05/27/20 Page 14 of 19 PageID #: 738



the Vaughan deed; rather, the Vaughan deed refers to “a right of

way . . . over and across the adjacent land to James Lane.”

Def.’s Mem., Ex. G (emphasis added).        Second, the 1918 “Right-of-

Way and Track Map” does not establish James Lane as the primary

designated crossing for the plaintiffs’ properties because the map

also shows Princess Lane as a “Private Rd. Xing.”           Third, the use

of James Lane as a public road by the plaintiffs and the public

does not provide any proof that it was the “good crossing”

designated by the Corbitts.      Fourth, reference to the public road

James Lane in other deeds also does not provide any proof that the

Corbitts designated James Lane as the “good crossing.”


             “When a deed expresses the intent of the parties in

clear and unambiguous language, a court will apply that language

without resort to rules of interpretation or extrinsic evidence.”

Gastar Expl. Inc. v. Rine, 806 S.E.2d 448, 454-55 (W. Va. 2017).

“The determination of whether a deed, contract, or other writing

is ambiguous and does not clearly express the intention of the

parties is a question of law to be determined by the court.”             Syl.

Pt. 3, Harrell v. Cain, 832 S.E.2d 120 (W. Va. 2019).           “’The term

“ambiguity” is defined as language reasonably susceptible of two

different meanings or language of such doubtful meaning that

reasonable minds might be uncertain or disagree as to its

meaning.’”    Syl. Pt. 5, Gastar Expl. Inc. v. Rine, 806 S.E.2d 448


                                     14
   Case 2:18-cv-01180 Document 74 Filed 05/27/20 Page 15 of 19 PageID #: 739



(W. Va. 2017) (quoting Syl. Pt. 4, Estate of Tawney v. Columbia

Nat. Res., L.L.C., 633 S.E.2d 22 (W. Va. 2006)).


           Generally, “a court should not consider extrinsic

evidence to give meaning to a contract unless the contract terms

are vague and ambiguous.”      Fraternal Order of Police, Lodge No. 69

v. City of Fairmont, 468 S.E.2d 712, 718 n.8 (W. Va. 1996)

(citations omitted).     “However, if the evidence is not offered to

infuse the contract with meaning, but only to demonstrate that a

term is (or is not) vague or ambiguous in the first place, then

the situation may be different.”       Id.


           “Where there is ambiguity in a deed, or where it admits

of two constructions, that one will be adopted which is most

favorable to the grantee.”      Syl. Pt. 6, Paxton v. Benedum-Trees

Oil Co., 94 S.E. 472, 472 (W. Va. 1917).         “[A]n ambiguous document

is always construed against the drafter.”         Harrell v. Cain, 832

S.E.2d 120, 131 (W. Va. 2019).


           Here, there is no ambiguity because the language of the

1883 deed is not reasonably susceptible of two different meanings.

When the 1883 deed was made, the parties would necessarily have

contemplated that the railroad would provide a crossing at the

point where the railroad crossed the James Lane public highway.

Had the railroad not done so, it would surely have been promptly



                                     15
   Case 2:18-cv-01180 Document 74 Filed 05/27/20 Page 16 of 19 PageID #: 740



compelled to do it by either the Wood County Commission or the

State of West Virginia, or both.


            For that reason alone, it is apparent that the “good

crossing” referred to in the 1883 deed envisioned a private

crossing to be selected by the Corbitts, as was done for other

nearby property owners of much smaller tracts than that of the

Corbitts.    That is why such a crossing shows up on the earliest

versions of the governmental and railroad maps available,

commencing with the 1911-1914 survey by the Ohio River Board of

Engineers, and confirmed by the 1918 map of CSXT’s predecessor

railroad and the 1927 USGS map.       The parties to the 1883 deed and

their assignees thus put their own interpretation on the language

in that agreement by the private crossing that is shown on those

maps, dating from more than a century ago.


            The 1883 deed and deeds from the surrounding area use

the same or similar language, so it is apparent that CSXT’s

predecessor-in-interest, Ohio River Railroad Company, drafted the

deeds for each property affected by the construction of the rail

line.   Even if the 1883 deed were determined to be ambiguous, the

1883 deed would still have to be construed against the drafter,

CSXT.




                                     16
   Case 2:18-cv-01180 Document 74 Filed 05/27/20 Page 17 of 19 PageID #: 741



           Inasmuch as there is no genuine issue of material fact

as to the location of the “good crossing” in the subject 1883 deed

from the Corbitts to the Ohio River Railroad Company, the court

concludes that the “good crossing” to be provided to the Corbitts

under the 1883 deed from the Corbitts to the Ohio River Railroad

Company is what is now known as the Princess Lane crossing.


  B. The Closing


           In CSXT’s reply in support of its motion for summary

judgment, CSXT argues that it has the right to close the crossing,

regardless of contractual obligations, because “CSXT’s initiatives

to enhance safety by reducing crossings” are necessary to avoid

subordinating public to private interests.         Def.’s Reply Mem. of

Law in Supp. of its Mot. for Summ. J. 6-7, ECF No. 42 (quoting

Harper v. Va. Ry. Co., 86 S.E. 919, 921 (W. Va. 1915) (holding

that specific performance of covenants that run with the land are

void if the covenant “subordinate[s] public to private interests,

or would so hamper the railway company that it could not properly

discharge its duties to the public in general”)).           Plaintiffs

respond that CSXT has not met its burden of proof to show that the

covenant is so unduly burdensome as to void the covenant.            Pls.’

Mem. of Law 1-2, ECF No. 56 (citing Harper, 86 S.E. at 920).




                                     17
   Case 2:18-cv-01180 Document 74 Filed 05/27/20 Page 18 of 19 PageID #: 742



           Generally, the same principles apply to and govern

railroad contracts as any other contract.         M.M. & D.D. Brown v. W.

Md. Ry. Co., 99 S.E. 457, 459 (W. Va. 1919).          “There is a

qualification to be made, however, where the specific performance

of a railroad contract is sought: Equity may decline to exercise

its coercive power in that respect if to do so will injuriously

affect the performance by the railroad of its full public duties.”

Id. (citing Harper, 86 S.E. at 921).         On the other hand, “unless a

contract clearly contravenes [a] public right or public welfare[,]

it should generally be enforced.”         Keystone Mfg. Co. v. Hines, 102

S.E. 106, 108 (W. Va. 1920).


           The underlying material facts respecting the propriety

of the closing for safety reasons are in genuine dispute.            Until

these facts are found, the court cannot decide whether CSXT has

the right to close the Princess Lane crossing regardless of its

contractual obligations.


                               IV.   Conclusion


           Accordingly, it is ORDERED as follows:


     1.    The plaintiffs’ motion for summary judgment is granted

           as to the issue of Princess Lane being the “good

           crossing” in the 1883 deed;




                                     18
   Case 2:18-cv-01180 Document 74 Filed 05/27/20 Page 19 of 19 PageID #: 743



     2.    The defendant CSX Transportation Inc.’s motion for

           summary judgment is denied as to the issue of James Lane

           being the “good crossing” in the 1883 deed; and

     3.    The motions for summary judgment are denied as to the

           issue of whether CSXT has the right to close the

           Princess Lane crossing regardless of its contractual

           obligations.


           The Clerk is directed to transmit copies of this order

to all counsel of record and any unrepresented parties.


                                          ENTER: May 27, 2020




                                     19
